There is no law authorizing the filing of an ordinary motion for new trial except during the term at which the case was tried. Where the October term of court at which the trial took place had been adjourned, and at the time the motion was presented the December term of court was in session, it was not error for the trial judge to pass an order declining to consider the motion. Code, § 70-301; Collier v. State, 115 Ga. 17
(41 S.E. 261); Jinks v. State, 115 Ga. 243 (2) (41 S.E. 580); Johnson v. State, 116 Ga. 535 (42 S.E. 758);  Gardner v. State, 116 Ga. 537 (42 S.E. 758); Perkins
v. State, 126 Ga. 578 (55 S.E. 501); Keen v. Davis  Brandon, 141 Ga. 608 (81 S.E. 868).
Judgment affirmed. All the Justicesconcur.
                       No. 15737. APRIL 16, 1947.
Ebenezer Scott was indicted for murder at the October, 1946, term of Chatham Superior Court. On November 25, which was during the October term of said court, he was tried, convicted, and sentenced. On December 3 the accused presented to the judge of said court a motion for new trial, which he declined to sign, but attached thereto the following order: "This motion was presented to me on December 3, 1946, at the December term of court. *Page 129 
The case was tried at the October term on November 25, 1946. The court was adjourned by order and in compliance with the law on the last day of that term, November 26, 1946. The December term commenced on the 1st Monday, the 2d day of December, 1946. The motion, therefore, not being presented during the term of court at which the case was tried, is declined. In open court, December 3, 1946. D. S. Atkinson, Judge." On this judgment error is assigned.